Citation Nr: 1003960	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-21 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shell 
fragment wound of the left flank.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) from February 24, 
2005 to February 11, 2007, and for a rating in excess of 50 
percent from February 12, 2007 to August 13, 2007.

3.  Entitlement to an effective date earlier than February 
12, 2007 for the grant of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

During the hearing, the Veteran clarified that he was 
satisfied with the current 70 percent disability rating for 
his service-connected PTSD, effective from August 14, 2007; 
however, he was still appealing for higher ratings prior to 
August 14, 2007.  As such, the Board has characterized the 
matter for a higher initial rating for PTSD on appeal as set 
forth on the title page.   

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the issues on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service- 
connected disability).  Moreover, while the RO assigned 
higher initial ratings during the pendency of this appeal, as 
higher ratings are assignable, and the Veteran is presumed to 
be seeking the maximum available benefit, the claim for 
initial higher ratings (as characterized on the title page) 
remain viable on appeal. Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issue of an effective date earlier than February 12, 2007 
for the grant of a TDIU is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the February 24, 2005, effective date of service 
connection to August 13, 2007, the Veteran's PTSD symptoms 
were manifested by no more than symptoms reflective of 
occupational and social impairment with reduced reliability 
and productivity. 

2.  At his hearing before the undersigned in April 2009, 
prior to the promulgation of a decision in the appeal, the 
Veteran notified the Board that he wished to withdraw his 
appeal for a rating in excess of 10 percent for shell 
fragment wound of the left flank.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for a 
rating in excess of 10 percent for shell fragment wound of 
the left flank have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a 50 percent rating, but no higher, 
for PTSD, from February 24, 2005 to August 13, 2007, are met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic 
Code 9411 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, a March 2005 pre-rating letter provided notice 
of what was needed to substantiate the claim for service 
connection, a March 2007 letter provided the Veteran with 
notice of the disability and effective date elements  
pursuant to Dingess/Hartman, and the March 2007 statement of 
the case (SOC) set forth the  criteria for higher ratings for 
PTSD (which suffices for Dingess/Hartman).  In addition, 
after issuance of the March 2007 letter and the March 2007 
SOC, the Veteran and his representative were afforded 
additional opportunities to respond before the RO 
readjudicated the claim decided herein in an August 2008 
supplemental SOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet.  App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20  Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim,  such as in a statement of 
the SOC or SSOC, is sufficient to cure a timing defect).  

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's VA medical 
records, private medical records, Social Security 
Administration records, and the reports of VA examinations.  
Also of record and considered in connection with the appeal 
is the transcript of the November 2009 Board hearing, as well 
as various written statements provided by the Veteran as well 
as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased rating

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

When evaluating a mental disorder, VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2009).  
When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD has been assigned an initial 30 percent 
rating from the February 24, 2005 effective date of service 
connection to February 11, 2007, and a 50 percent rating for 
the period from February 12, 2007 to August 13, 2007, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the Veteran's disability. 

Pursuant to the General Rating formula, a 30 percent rating 
is warranted when there is occupation and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactory, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-  
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective  
relationships.

A rating of 100 percent is warranted for total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent  danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The pertinent evidence of record includes a February 2005 VA 
consultation report noting that the Veteran stated he had a 
lot of problems in relation to his Vietnam combat experience.  
He noted his main problem as marital, but had been divorced 
for 2 years now.  He has problems with anxiety, intrusive 
thoughts, and startle reaction.  He gets frightened with 
noises and when he watches television features on Iraq he 
gets anxious, bringing back memories of Vietnam.  He has a 
problem relating with others.  He complained of feeling 
anxious sometimes.  His appetite and sleep were poor 
sometimes.  Examination revealed that he was a bit unkempt, 
flushed face.  He was quite demonstrative in relating PTSD 
symptoms, seemingly trying to convince the voracity of his 
experience without significant affect.  No psychomotor 
slowing, affect a bit labile, mood anxious, some angry 
feelings.  He denied suicidal or homicidal ideas.  He denied 
hallucinations, was alert and oriented times three.  The 
diagnosis was anxiety disorder, mixed depression with PTSD 
features, and rule out PTSD.  A Global Assessment of 
Functioning (GAF) of 60 was assigned.

A March 2005 VA PTSD examination report that reflects the 
Veteran continued to experience depression, anxiety, and 
frequent memories of Vietnam which recur whenever he watches 
views of Iraq, despite being on medication.  He was unable to 
sleep at night, have a very low energy level, and was 
continually fatigued.  The Veteran denied any history of 
suicide attempts.  Mental status examination revealed that 
the Veteran was casually and appropriately dressed.  He was 
rather anxious, but cooperative with good eye contact during 
the interview, although sometimes he did look distracted.  
Affect was restricted, but appropriate to the ideation and 
the situation.  Mood was anxious and occasionally distracted.  
The Veteran was fairly coherent and relevant, but often 
circumstantial.  He denied suicidal or homicidal ideation, 
but did admit to feeling both depressed and anxious.  He 
denied auditory or visual hallucinations and did not seem to 
be able to describe real flashbacks.  He had a fair 
concentration and attention span.  His judgment and insight 
were fair.  The diagnosis was generalized anxiety disorder, 
rule out PTSD, and a GAF score of 50 was assigned.

An April 2005 VA psychiatry record shows that the Veteran was 
found to be anxious, somewhat irritable, somewhat 
narcissistic entitled, with no delusions, and no suicidal or 
homicidal ideations.  He was found to be very hostile in 
general.  The diagnosis was generalized anxiety disorder, a 
GAF of 70 was assigned.  

A May 2005 VA psychology reflects that the Veteran's mood was 
angry with congruent affect.  The Veteran denied ongoing 
depressive feelings, but admitted to longstanding problems 
with anger control.  He described himself as "always 
aggressive," but denied history of assaultive behavior.  He 
denied ongoing nervousness or feeling keyed up.  His sleep 
was sporadic and appetite was good.  He denied concentrations 
problems, but has lost interest.  He denied hopelessness or 
suicidal ideation/intent.  

A March 2006 VA mental disorders examination report reflects 
that recent psychological testing showed symptoms of anxiety 
as well as somatizations supporting a disturbance of anxiety 
and depression.  The Veteran was not on any form of 
psychotropic medications currently.  The VA examiner noted 
that the Veteran opened up this meeting by mentioning 
reliving symptoms of Vietnam event.  He mentions having 
constant thoughts of the guys killed in Vietnam during the 
time of an Ambush patrol.  He also has dreams about those 
incidents and could actually vividly visualize himself at 
that age.  He relieves his experiences in Vietnam on a daily 
basis and does not seem to go away.  He has sleep disturbance 
and admits that he also worries.  The Veteran has periodic 
depression when he would feel sad occasionally lasting for 
half a day at a time, and this is much more so aggravated 
because of his sleep disturbance.  He lately had noticed that 
he is becoming excitable, somewhat a little bit nervous 
though he would consider himself prior as a person with a lot 
of patience.  

The VA examiner reported that the Veteran was alert and 
oriented and was casually dressed.  His mood was moderately 
nervous, as well as mildly depressed.  Affect was mood 
congruent.  He broke down in tears on this meeting with some 
exhibition of disgust and some amount of anger.  He was 
rather spontaneous in speech, circumstantial.  The Veteran 
endorsed nightmares, as well as reliving symptoms of Vietnam.  
No evidence of psychotic symptoms.  He denied auditory and 
visual hallucinations.  No delusional thinking noted.  His 
remote and recent memory were intact.  His judgment and 
insight were fair.  The diagnosis was PTSD, chronic, and 
generalized anxiety disorder.  A GAF of 55 was assigned.  The 
VA examiner also noted that lately the Veteran was exhibiting 
diminished interest in things he liked to do.  He also has 
symptoms of arousal, chronic sleep disturbance, some 
excitability and easy startle response.

A December 2006 VA psychology record reflects that the 
Veteran complained of problems with intrusive recall, 
discomfort in crowds, and an inability to "get close" with 
anybody (despite close relationships with adult children).  
His mood had been predominantly depressed, sleep was poor and 
was marked by frequent awakening.  Appetite was decreased and 
concentration was poor.  He had low energy and did not find 
things pleasurable in the past two weeks.  He feels hopeless 
and has thoughts that he would be better off dead, but denied 
suicidal ideation or intent.  The VA examiner noted that the 
Veteran presented with dysphoric mood and congruent affect.  
Thought processes were logical and goal-directed.  Insight 
and judgment were fair.  The diagnosis was adjustment 
disorder with anxious and depressed mood, bereavement, and 
history of PTSD by record.  

A January 2007 VA psychiatry record reflects that despite 
medication, the Veteran continued to have scary dreams and 
reliving military experiences. He stated that the dreams wake 
him out of his sleep and he can not fall back to sleep 
easily.  He averages about five to six hours of sleep per 
night, but does not feel rested in the morning.  The Veteran 
stated that his mood was up and down, and that he does feel 
depressed at times.  He denied suicidal or homicidal 
ideations and hopelessness or helplessness.  He admitted to 
irritable mood.  He continues to see visions of himself and 
his patrol about twice a month.  Mental status examination 
revealed that the Veteran was alert, oriented, coherent, 
relevant, and logical.  His affect was appropriate and mood 
was neutral.  His memory seemed to be fair to recent, remote, 
and immediate recall.  His insight was fair.  Judgment was 
not grossly impaired.  The assessment was PTSD, generalized 
anxiety disorder, and a GAF of 65 was assigned.  

The Board has considered all the evidence of record in light 
of the criteria noted above, and finds that by resolving all 
reasonable doubt in favor of the Veteran, that his service-
connected PTSD warrants a 50 percent disability rating from 
the February 24, 2005 effective date of the grant of service 
connection to August 13, 2007.

In granting an initial 50 percent for the Veteran's PTSD for 
the period from February 24, 2005 to August 13, 2007, the 
Board has considered the rating criteria in the General 
Rating Formula for Mental Disorders not as an exhaustive list 
of symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has not required the presence of a specified 
quantity of symptoms in the rating schedule to warrant the 
assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In this regard, during the period from February 24, 2005 to 
August 13, 2007, the Veteran's PTSD symptoms were manifested, 
primarily, by: anxiety, depression, nervousness, nightmares, 
flashbacks, chronic sleep disturbances, intrusive 
recollections, episodes of irritability and anger, restricted 
affect, mood noted as anxious and angry, easy startle 
response, low energy level and fatigue, fair concentration, 
fair memory, fair judgment and insight, and was at times 
unkempt. The Board finds that this symptomatology more nearly 
reflects occupational and social impairment with reduced 
reliability and productivity, the criteria for a 50 percent 
disability rating.

The Board emphasizes that for the period from February 24, 
2005 to August 13, 2007, there simply is no medical findings 
of suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); or an inability to 
establish and maintain effective relationships or more severe 
symptomatology such as to warrant at least the next higher 70 
percent rating.  Moreover, none of the medical evidence of 
record reflects that medical personnel have determined that 
the Veteran's PTSD symptomatology resulted in occupational 
and social impairment with deficiencies in most areas (the 
criteria for the next, higher 70 percent disability rating).  

In addition to the absence of most of the symptoms listed in 
Diagnostic Code 9411 as characteristic of occupational and 
social impairment with deficiencies in most areas (criteria 
for a 70 percent rating), the Board also points out that none 
of the assigned GAF scores, alone, support the assignment of 
any higher rating during the period in question. 

According to the Fourth Edition of the American Psychiatric  
Association's Diagnostic and Statistical Manual of Mental  
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a  
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. §  
4.126(a).

The Board finds that collectively, the GAF scores assigned 
are consistent with an initial 50 percent rating.  In a 
February 2005 VA medical record, the Veteran was assigned a 
GAF score of 60, a March 2005 VA examination report reflects 
a GAF score of 50, an April 2005 VA psychiatry record notes a 
GAF of 70, a March 2006 VA mental disorders examination 
report reflects a GAF of 55, and a January 2007 VA psychiatry 
record notes a GAF of 65.  According to DSM-IV, GAF scores 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores between 51 and 60 
denote moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e. 
g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 and 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, and 
inability to keep a job).
In this case, the reported symptomatology is consistent with 
no more than moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, notwithstanding 
the GAF scores of 65 and 70 (which considered on their own 
indicate mild symptom).  


The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board points out that there is no showing that, at any 
point since the February 24, 2005 effective date of the grant 
of service connection, the veteran's PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  In this regard, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating). There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular scheduler 
standard.  In the absence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Therefore, in light of all the foregoing, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's PTSD symptoms more nearly approximate an 
initial 50 percent disability rating, but no higher, for the 
period from February 24, 2005, to August 13, 2007.  

III.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The appellant 
has withdrawn this appeal as to the claim for a rating in 
excess of 10 percent for shell fragment wound of the left 
flank; hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to this 
issue and the appeal as to this issue is dismissed.


ORDER

An initial 50 percent rating, but no higher, for PTSD, for 
the period from February 24, 2005, to August 13, 2007, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

The appeal as to the issue of a rating in excess of 10 
percent for shell fragment wound of the left flank is 
dismissed.




REMAND

During the November 2009 hearing before the undersigned, the 
Veteran's representative's statements and the Veteran's 
testimony have been interpreted as a timely notice of 
disagreement with the effective date assigned for the grant 
of a TDIU in the April 2009 rating decision.

A statement of the case (SOC) has not been sent to the 
Veteran regarding this issue. In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a Veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue an SOC the Board 
remanded the matter for issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this matter is REMANDED for the following 
action:

The AMC/RO should issue a Statement of 
the Case to the Veteran, addressing the 
issue of the effective date for the grant 
of a TDIU stemming from his disagreement 
with the April 2009 rating decision.  The 
Veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  To 
perfect the appeal, he must timely file a 
substantive appeal, otherwise the appeal 
should be closed without returning to the 
Board.
 
Thereafter, if the appeal is timely perfected, and if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


